On Remand from the Supreme Court

YATES, Judge.
The prior judgment of this court has been affirmed in part, reversed in part, and remanded. See Ex parte Clarke, 728 So.2d 135 (Ala.1998). In compliance with the Supreme Court’s opinion, the judgment of the trial court is affirmed as to the bad-faith, outrage, and conspiracy claims. It is reversed as to the breach-of-contract, misrepresentation, and suppression claims, and the case is remanded for further proceedings consistent with the Supreme Court’s opinion.
*144AFFIRMED IN PART, REVERSED IN PART, AND REMANDED FOR FURTHER PROCEEDINGS.
ROBERTSON, P.J., and MONROE, CRAWLEY, and THOMPSON, JJ., concur.